Citation Nr: 1632742	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to August 14, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  

2.  Entitlement to an effective date prior to August 14, 2008 for the grant of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1960 to May 1963 and from July 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, in pertinent part, the RO granted entitlement to a TDIU, effective from August 14, 2008; confirmed and continued a previously assigned 50 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD); and, confirmed and continued the previously assigned ratings for the Veteran's other service-connected disabilities.

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in September 2009.  The Veteran disagreed with the effective date of the TDIU; however, the RO also construed the NOD to include dissatisfaction with the 50 percent rating assigned for the service-connected PTSD.  The RO issued a Statement of the Case (SOC) addressing the propriety of the effective date for the TDIU and the previously assigned 50 percent rating for the PTSD.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in August 2010.  The Veteran subsequently clarified, in January 2015 correspondence, that his only concern was the effective date, noting, "I am not disputing the rating or the amount of money that I am receiving."  He further stated, "My concern in the effective date that the rating was awarded and that only."  Accordingly, the RO dismissed the appeal for a higher rating for the service-connected PTSD.

A Supplemental Statement of the Case (SSOC) addressing the claim for an effective date prior to August 14, 2008 for the grant of a TDIU was subsequently issued in January 2016.  After the case was certified to the Board on appeal, the Veteran submitted additional evidence in support of his claim, consisting of a Notice of Award letter from the Social Security Administration (SSA) showing that he became disabled for SSA disability benefits purposes on May 18, 2004.  The new evidence was submitted with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  The Board may therefore proceed without prejudice.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an effective date prior to August 14, 2008 for the grant of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 14, 2008, the Veteran's service-connected disabilities included PTSD, rated as 30 percent disabling; residuals of bronchiectasis, left lower lobe with left lower lobectomy, and residuals of spontaneous left pneumothorax (pulmonary disorder), rated as 30 percent disabling; bilateral tinea pedis, tinnitus and residuals of a left foot fracture, each rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable.  The combined schedular disability rating prior to August 14, 2008 was 70 percent.

2.  Prior to August 14, 2008, the Veteran did not have a single disability rated at least 40 percent disabling; or, any combination of service-connected disabilities that could be considered as one disability, and, would result in at least a 40 percent rating when combined.

3.  On August 14, 2008, the RO received the Veteran's claim for an increased rating for his service-connected PTSD; and, an implicitly raised claim of entitlement to a TDIU.  

4.  A January 2009 rating decision granted an increased rating to 50 percent for the service-connected PTSD, effective from August 14, 2008, the date of claim, and the Veteran did not appeal the effective date of that rating, or disagree with the 50 percent rating assigned.  

5.  Effective on August 14, 2008, but not earlier, the Veteran's service-connected PTSD is rated as 50 percent disabling and his combined schedular rating is 80 percent; thus satisfying the threshold percentage requirements for consideration of a TDIU on a schedular basis as of that date.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on a schedular basis prior to August 14, 2008 under the provisions of 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156(b) 3.340, 3.341, 3.400, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the effective date assigned following the grant of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, i.e., the initial intended purpose of the notice has been served.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's underlying claim for a TDIU arose implicitly when the Veteran filed his claim for an increased rating for PTSD on August 14, 2008, because a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's relevant VA outpatient treatment.  He was also afforded a VA examination in connection with his claim for an increased rating for PTSD in October 2008.  The examination was adequate for the purposes of determining the proper rating to assign for the PTSD, and the Veteran has indicated satisfaction with the increased rating of 50 percent.  See January 2015 correspondence from the Veteran attached to February 2015 congressional correspondence.  

As noted above, the Veteran submitted additional evidence in support of his claim for an earlier effective date for a TDIU, along with a waiver of AOJ review in the first instance.  The Board has considered this evidence as noted below.  

The duty to assist has been satisfied in this case as there does not appear to be any outstanding pertinent records identified by the Veteran that have not been obtained.  

Accordingly, the evidentiary record appears to be complete.

II.  Effective Date - TDIU

The Veteran seeks an effective date prior to August 14, 2008 for the grant of a TDIU.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

In an October 2005 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from August 10, 2004.  The Veteran did not appeal the rating and it became final.  

On August 14, 2008, the RO received the Veteran's first informal claim requesting an increased rating for his service-connected PTSD.  The Veteran was not employed at that time, and his increased rating claim implicitly raised an informal TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a January 2009 rating decision, the RO granted an increased rating to 50 percent for the PTSD, and assigned an effective date of August 14, 2008, the date of claim.  The Veteran did not appeal the effective date for the assignment of the 50 percent rating.  

In February 2009, the Veteran submitted a formal TDIU claim form.  

In an August 2009 rating decision, the RO confirmed and continued the 50 percent rating assigned for the PTSD, and granted entitlement to a TDIU, effective from August 14, 2008, the first day on which the Veteran met the schedular threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran expressed disagreement with the "effective date assigned to his increased rating."  He asserts that the effective date of September 1, 2007 should be assigned, noting that there was evidence of unemployability within the year prior to the date of the August 14, 2008 claim.  

In his July 2010 VA Form 9, the Veteran provided argument in support of a finding of unemployability prior to the effective date of August 14, 2008.  

Generally, the effective date of an evaluation and award of compensation based on a claim for increase (which includes a TDIU claim) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1) (2015).  The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

In essence, the Veteran maintains that his unemployability was factually ascertainable prior to the TDIU effective date of August 14, 2008.  

However, a TDIU may not be awarded under 38 C.F.R. § 4.16(a) without first meeting the threshold percentage requirements as noted above.  In other words, even if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, it must first be shown that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

August 14, 2008 is the first date on which this criterion is met.  Prior to August 14, 2008, the Veteran had a combined rating of 70 percent; however, he had no one disability rated at least 40 percent.  Prior to August 14, 2008, the Veteran's service-connected disabilities included PTSD, rated as 30 percent disabling; residuals of bronchiectasis, left lower lobe with left lower lobectomy, and residuals of spontaneous left pneumothorax (pulmonary disorder), rated as 30 percent disabling; bilateral tinea pedis, tinnitus and residuals of a left foot fracture, each rated as 10 percent disabling; and bilateral hearing loss rated as noncompensable.  Thus, although the Veteran had a combined schedular disability rating of 70 percent prior to August 14, 2008, he had no single disability rated higher than 30 percent; and, as noted above, the Veteran does not argue that the assigned ratings are inadequate.  

The Board must also determine whether two or more of the Veteran's service-connected disabilities may be considered as one disability for the above purpose of one 60 percent disability, or one 40 percent disability in combination under 38 C.F.R. § 4.16(a).  As noted above, the following will be considered as one disability:  disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

In this case, the record shows that the Veteran sustained a left foot fracture in July 1961.  When his cast was removed in September 1961, it was noted that the Veteran had a fungus infection of the feet.  A spontaneous pneumothorax occurred in March 1964, and there is no indication that his PTSD and/or tinnitus are related to either of those injuries.  See October 1972 VA rating decision.  Based on these findings, the only disabilities that can be combined and considered one disability pursuant to the criteria at 38 C.F.R. § 4.16(a) are the left foot fracture and the tinea pedis (foot fungus) as they resulted from a common etiology or single accident.  However, combining those two service-connected disabilities does not result in a combined rating of at least 40 percent.  

Accordingly, the Veteran does not have a single disability (even when like disabilities are combined) rated at least 40 percent disabling.  As such, the threshold percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met prior to August 14, 2008.  

Therefore, the criteria for assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) prior to August 14, 2008 are not met and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, the Veteran may still warrant entitlement to an effective date prior to August 14, 2008 for the award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  This issue is discussed in the remand below.  


ORDER

The criteria for entitlement to an effective date prior to August 14, 2008 for the grant of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) is denied.   


REMAND

Even where, as here, the Veteran does not meet the schedular criteria for entitlement to a TDIU prior to August 14, 2008, a TDIU on an extraschedular basis may still be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and with consideration of the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  According to 38 C.F.R. § 4.16(b), it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the VA Compensation and Pension Service for such extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the evidence shows that the Veteran was found unemployable by the SSA as of May 18, 2004.  Although decisions of the SSA are not binding on VA, this evidence suggests that the Veteran may have been unable to obtain or maintain substantially gainful employment prior to August 14, 2008 due to his service-connected disabilities, with consideration of the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an effective date prior to August 14, 2008 for entitlement to a TDIU to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration.

2.  If any action taken is adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


